The opinion of the court was delivered by
Johnston, C. J.:
The plaintiff brought this action against the defendants to recover $948.86 upon a promissory note which defendants had executed. The defendants pleaded that the note had been-paid, and their defense was sustained by the verdict of the jury. Plaintiff appeals.
The only question presented on the appeal is that the evidence does not warrant the verdict that was rendered. There was evidence tending to support the finding and there was a strong contrary showing made by the plaintiff. It would serve no good purpose to set forth the evidence at large, which is included in the record. It is enough to say that it has been carefully examined, and while there are some inconsistencies in that of the defendants, who prevailed, it must be held that the matter of payment was a fair question for the determination of the jury. In that state of the record the finding is conclusive on this court and, therefore, the judgment is affirmed.